DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Adzic et al. (US 2009/0068505).
Regarding claims 1 and 19, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
With regards to the limitation of the anode “contacting hydrogen gas” and the cathode “contacting oxygen gas”, the limitation is interpreted as a manner of operating the device as these are the reactants of the fuel cell (see MPEP 2114). Thus, as long as the device of Cendak teaches all the structural limitations, the limitations does not differentiated the claimed apparatus from the prior art apparatus. Because Cendak teaches an anode, a cathode, and catalyst ([0111]), Cendak meets all the structural limitations. In addition, Cendak teaches using oxygen in the cathode ([0112]) and teaches that “the catalyst compositions and the fuel cell electrodes of the present invention may be used to electrocatalyze any fuel containing hydrogen (e.g. hydrogen and reformed-hydrogen fuels)” in [0118]). That is, Cendak teaches that the fuel can be hydrogen gas (“hydrogen”) or include hydrogen gas (“reformed-hydrogen fuels”). Thus, Cendak teaches all the structural limitations of the cathode “contacting oxygen gas”. Even assuming, arguendo, that Cendak does not meet the structural limitations, it would have been obvious to use a hydrogen gas (either pure hydrogen gas or reformed-hydrogen gas from fuels) as suggested by Cendak in order to operate the fuel cell.
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose nanoparticles of a first ORR catalytic material selected from the group consisting of: metal oxide and reducible metal ion complex, and where the second ORR catalytic material is interspersed contact with the nanoparticles of the first ORR catalytic material.
2 (tin oxide) and Rh deposited thereon ([0036]). The noble metal can include platinum ([0031]). The SnO2 particles have a size between about 4 nm to about 100 nm ([0029]). Adzic teaches the SnO2 particles reduce carbon monoxide poisoning, lower costs, and increase activity at lower overpotentials ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the SnO2 particles on the noble metal catalyst of Adzic with the catalyst of Cendak for the purpose reducing carbon monoxide poisoning, lowering costs, and increasing activity at lower overpotentials.
Regarding claims 2 and 20, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (SnO2 of Adzic) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. The [first] d band center of the SnO2 of Adzic would be the same as the instant [first] d band center of the SnOy disclosed by the instant specification, and Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Because the values of the first d band center and the second d band center of Cendak in view of Adzic are the same disclosed by the instant 
Regarding claims 3 and 5, modified Cendak discloses all of the claim limitations as set forth above. Adzic discloses SnO2 which is a metal oxide/tin oxide.
Regarding claim 6, modified Cendak discloses all of the claim limitations as set forth above. Adzic teaches the SnO2 is deposited on the noble metal particle ([0036]), and therefore the SnO2 is decorated on the second catalytic material.
Regarding claims 7-8, modified Cendak discloses all of the claim limitations as set forth above. While Adzic teaches the SnO2 is deposited on the noble metal particle ([0036]), modified Cendak does not explicitly disclose (claim 7) wherein at least 70% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material, or (claim 8) wherein at least 99% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material. However, Adzic teaches that the SnO2 is deposited on the noble metal particle and therefore reasonably suggests applying all the SnO2 (about 100%) to the noble metal particles and thus having all the SnO2 particles (first ORR catalytic material) in contact with at least one particle of the platinum catalyst (second ORR catalytic material).
Regarding claim 9, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 
claim 10, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose placing particles of a first ORR catalytic material on a conductive support, the first ORR catalytic material selected from the group consisting of: metal oxide and reducible metal ion complex, and positioning particles of the second ORR catalytic material in interspersed contact with the nanoparticles of the first ORR catalytic material.
Adzic teaches an electrocatalyst comprising a noble metal particle with SnO2 (tin oxide) and Rh deposited thereon ([0036]). The noble metal can include platinum ([0031]). The SnO2 particles have a size between about 4 nm to about 100 nm ([0029]). Adzic teaches the SnO2 particles reduce carbon monoxide poisoning, lower costs, and increase activity at lower ([0023]). Adzic teaches the catalyst may be supported on a high surface area carbon [a conductive support] ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the SnO2 particles on the noble metal catalyst of Adzic with the catalyst of Cendak for the purpose reducing carbon monoxide poisoning, lowering costs, and increasing activity at lower overpotentials. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the particles on a high surface area carbon [conductive support] as disclosed in Adzic with the catalyst of Cendak for the purpose of improving conductivity and supporting the catalyst.
Regarding claim 11, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (SnO2 of Adzic) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. The [first] d band center of the SnO2 of Adzic would be the same as the instant [first] d band center of the SnOy disclosed by the instant specification, and Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Because the values of the first d band center and the second d band center of Cendak in view of Adzic are the same disclosed by the instant 
Regarding claims 12 and 14, modified Cendak discloses all of the claim limitations as set forth above. Adzic discloses SnO2 which is a metal oxide/tin oxide.
Regarding claim 15, modified Cendak discloses all of the claim limitations as set forth above. Adzic teaches the SnO2 is deposited on the noble metal particle ([0036]), and therefore the SnO2 is decorated on the second catalytic material.
Regarding claims 16-17, modified Cendak discloses all of the claim limitations as set forth above. While Adzic teaches the SnO2 is deposited on the noble metal particle ([0036]), modified Cendak does not explicitly disclose (claim 16) wherein at least 70% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material, or (claim 17) wherein at least 99% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material. However, Adzic teaches that the SnO2 is deposited on the noble metal particle and therefore reasonably suggests applying all the SnO2 (about 100%) to the noble metal particles and thus having all the SnO2 particles (first ORR catalytic material) in contact.
Regarding claim 18, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 

Claims 1, 3, 6-10, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Iwata et al. (US 2009/0048096).
Regarding claims 1 and 19, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
With regards to the limitation of the anode “contacting hydrogen gas” and the cathode “contacting oxygen gas”, the limitation is interpreted as a manner of operating the device as these are the reactants of the fuel cell (see MPEP 2114). Thus, as long as the device of Cendak teaches all the structural limitations, the limitations does not differentiated the claimed apparatus from the prior art apparatus. Because Cendak teaches an anode, a cathode, and catalyst ([0111]), Cendak meets all the structural limitations. In addition, Cendak teaches using oxygen in the cathode ([0112]) and teaches that “the catalyst compositions and the fuel cell electrodes of the present invention may be used to electrocatalyze any fuel containing [0118]). That is, Cendak teaches that the fuel can be hydrogen gas (“hydrogen”) or include hydrogen gas (“reformed-hydrogen fuels”). Thus, Cendak teaches all the structural limitations of the cathode “contacting oxygen gas”. Even assuming, arguendo, that Cendak does not meet the structural limitations, it would have been obvious to use a hydrogen gas (either pure hydrogen gas or reformed-hydrogen gas from fuels) as suggested by Cendak in order to operate the fuel cell.
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose nanoparticles of a first ORR catalytic material selected from the group consisting of: metal oxide and reducible metal ion complex, and where the second ORR catalytic material is interspersed contact with the nanoparticles of the first ORR catalytic material.
Iwata teaches a macrocyclic-organic-compound catalyst for reducing oxygen having high oxygen-reducing activity (abstract). The catalyst includes a porphyrin complex represented by formula (I) which has a metal M at the center ([0015]). Iwata teaches the porphyrin complex used in the invention has an N4-chelate structure (chelation is a type of bonding of ions and molecules to metal ions) ([0036]). Thus Iwata teaches a reducible metal ion complex. Iwata teaches that the porphyrin-based oxygen-reducing catalyst has significantly higher oxygen-reducing activity than conventional complexes ([0023]), has high economic efficiency compared to noble-metal based electrodes ([0003]), and can be used with noble metals such as platinum or palladium on the support in addition to the porphyrin complex ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the porphyrin complex with metal of Iwata with the 
Regarding claims 3, modified Cendak discloses all of the claim limitations as set forth above. Iwata teaches porphyrin complex is a N4-chelate structure ([0015], [0036]), which is a reducible metal ion complex.
Regarding claim 6, modified Cendak discloses all of the claim limitations as set forth above. Iwata teaches the oxygen-reducing catalyst on a support with a noble metal ([0046]), thus Iwata suggests decorating the second catalytic material (noble metal/platinum) with the oxygen-reducing catalyst (first catalytic material).
Regarding claims 7-8, modified Cendak discloses all of the claim limitations as set forth above. While Iwata teaches the oxygen-reducing catalyst on a support with a noble metal ([0046]), thus Iwata suggests decorating the second catalytic material (noble metal/platinum) with the oxygen-reducing catalyst (first catalytic material), modified Cendak does not explicitly disclose (claim 7) wherein at least 70% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material, or (claim 8) wherein at least 99% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material. However, Iwata teaches that the first (porphyrin complex) and second (platinum) catalytic materials are supported by the same support ([0046]), and thus all first catalytic materials (porphyrin complex) are at least indirectly in contact with the second catalytic material (platinum).
Regarding claim 9, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 

Regarding claim 10, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose placing particles of a first ORR catalytic material on a conductive support, the first ORR catalytic material selected from the group consisting of: metal oxide and reducible metal ion complex, and positioning particles of the second ORR catalytic material in interspersed contact with the nanoparticles of the first ORR catalytic material.
(abstract). The catalyst includes a porphyrin complex represented by formula (I) which has a metal M at the center ([0015]). Iwata teaches the porphyrin complex used in the invention has an N4-chelate structure (chelation is a type of bonding of ions and molecules to metal ions) ([0036]). Thus Iwata teaches a reducible metal ion complex. Iwata teaches that the porphyrin-based oxygen-reducing catalyst has significantly higher oxygen-reducing activity than conventional complexes ([0023]), has high economic efficiency compared to noble-metal based electrodes ([0003]), and can be used with noble metals such as platinum or palladium on the support in addition to the porphyrin complex ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the porphyrin complex with metal on the same support as noble metal catalyst of Iwata with the catalyst of Cendak for the purpose of having high oxygen-reducing activity while reducing costs (economic efficiency).
Regarding claims 13, modified Cendak discloses all of the claim limitations as set forth above. Iwata teaches porphyrin complex is a N4-chelate structure ([0015], [0036]), which is a reducible metal ion complex.
Regarding claim 15, modified Cendak discloses all of the claim limitations as set forth above. Iwata teaches the oxygen-reducing catalyst on a support with a noble metal ([0046]), thus Iwata suggests decorating the second catalytic material (noble metal/platinum) with the oxygen-reducing catalyst (first catalytic material).
Regarding claims 16-17, modified Cendak discloses all of the claim limitations as set forth above. While Iwata teaches the oxygen-reducing catalyst on a support with a noble metal ([0046]), thus Iwata suggests decorating the second catalytic material (noble metal/platinum) with the oxygen-reducing catalyst (first catalytic material), modified Cendak does not explicitly disclose (claim 7) wherein at least 70% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material, or (claim 8) wherein at least 99% of the nanoparticles of the first ORR catalytic material are in contact with at least one particle of the second ORR catalytic material. However, Iwata teaches that the first (porphyrin complex) and second (platinum) catalytic materials are supported by the same support ([0046]), and thus all first catalytic materials (porphyrin complex) are at least indirectly in contact with the second catalytic material (platinum).
Regarding claim 18, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725